 


 
 

 
Exhibit 10.1

CANCELLATION AND RELEASE AGREEMENT


This Cancellation and Release (this “Agreement”) is entered into as of January
26, 2009, between NTR Partners LLC, a Delaware limited liability company
(“Releasor”) and NTR Acquisition Co., a Delaware corporation (“Releasee”).


WHEREAS, Releasee has issued a promissory note, dated November 2, 2007, in the
aggregate amount of up to $3,000,000 (the “Note”) for the benefit of Occidental
Petroleum Investment Co. (“Occidental”);


WHEREAS, Occidental has assigned the Note to the Releasor;


WHEREAS, as a result of the assignment of the Note to Releasor, Releasor is the
“Lender” under the Note;


WHEREAS, Releasor and Releasee each desire to cancel the Note upon the terms and
conditions described herein; and


WHEREAS, Releasee is relying on the cancellation of the Note by Releasor to
prepare and implement its plan of distribution pursuant to Section 281(b) of the
General Corporation Law of the State of Delaware, which plan of distribution is
not making any provision for payment of any amounts due under the Note;


NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.  ACKNOWLEDGEMENT OF ASSIGNMENT.  Releasee hereby acknowledges that (i)
Occidental has assigned the Note to Releasor in accordance with the terms
thereof and (ii) as a result of such assignment, Releasor is the holder of the
Note and the “Lender” thereunder.


2.  CANCELLATION OF NOTE AND RELEASE.  Subject to the terms and conditions set
forth herein, Releasor agrees to deliver to Releasee the Note marked across its
face “CANCELLED” on the date hereof.  Upon such delivery, Releasor shall forever
release and discharge Releasee of any and all of its obligations under the Note,
including any obligation to pay principal and interest.


3.  BINDING EFFECT; BENEFITS.  This Agreement shall inure to the benefit of the
parties hereto and shall be binding upon the parties hereto and their respective
successors and assigns, heirs and legal representatives.  Except as otherwise
set forth herein, nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  GOVERNING LAW; JURISDICTION.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to the choice of laws thereof.  To the fullest extent permitted by applicable
law, each party hereto (i) agrees that any claim, action or proceeding by such
party arising out of, or in connection with, this Agreement shall be brought in
any New York state court located in the Borough of Manhattan, City of New York,
or any federal court located in such Borough, (ii) agrees to submit to the
exclusive jurisdiction of such courts for purposes of all actions and
proceedings arising out of, or in connection with, this Agreement, (iii)
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such action or proceeding brought in such a court and
any claim that any such action or proceeding brought in such a court has been
brought in an inconvenient forum and (iv) waives any right to trial by jury with
respect to any action or proceeding arising out of, or in connection with, this
Agreement.


5.  NOTICES.  All notices and other communications hereunder shall be in writing
and shall be personally delivered or sent by registered or certified mail,
postage prepaid, return receipt requested, or by nationally recognized courier,
as follows:
 

 
If to the Releasor:
NTR Partners LLC

100 Mill Plain Road
Suite 320
Danbury, CT 06811
 

 
If to the Releasee:
NTR Acquisition Co.

100 Mill Plain Road
Suite 320
Danbury, CT 06811


6.  COUNTERPARTS.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.





 
NTR PARTNERS LLC
             
By: 
/s/ Mario E. Rodriguez
 
Name: 
Mario E. Rodriguez
 
Title: 
President

 



 
NTR ACQUISITION CO.
             
By: 
/s/ William E. Hantke
 
Name: 
William E. Hantke
 
Title: 
Principal Financial Officer










 
 

--------------------------------------------------------------------------------

 
